128 F.2d 16 (1942)
STONE et al.
v.
EACHO.
In re TIP TOP TAILORS, Inc.
No. 4894.
Circuit Court of Appeals, Fourth Circuit.
May 13, 1942.
Bernard Hellring, of Newark, N. J., and Reuben Golin, of New York City (Bilder, Bilder & Kaufman and Albert Freeman, all of Newark, N. J., Hahn & Golin, of New York City, and Steingold & Steingold, of Richmond, Va., on the brief), for appellants.
R. Hugh Rudd, of Richmond, Va., for appellee.
Before PARKER and DOBIE, Circuit Judges, and WARING, District Judge.
PER CURIAM.
The petition for rehearing presents no point not already fully considered by the Court. It is urged that some of the creditors will be able to show that credit was extended by them to the Virginia corporation in reliance upon its separate entity. It is difficult to see how this can be done in the case of creditors whose dealings have embraced more than one transaction, in view of the uncontradicted evidence that payment of bills of the subsidiary exceeding $10 was made from the home office of the parent corporation; and certainly, if creditors looked to the record of incorporation in Virginia, they were put on notice of the true situation when they discovered that the subsidiary had issued only three shares of stock of the par value of $1 each. If, however, there are creditors who have equities with respect to the assets in the Richmond store because of having extended credit to the Virginia Corporation on the faith of its ownership of these assets, their equities are preserved in the consolidation of proceedings ordered by the following provision of the opinion, viz.: "If there are equities in favor of any of the creditors which have not been sufficiently explored in the motion for consolidation and as to which they desire to be heard further, hearing can be afforded them in the consolidated proceedings." 4 Cir., 127 F.2d 284. The petition for rehearing will accordingly be denied.
Petition denied.